internal_revenue_service number release date index number -------------------------------------- --------------------------------------------- -------------------------------- ---------------------------------------- in re ------------------------------- ---------------------------------- ------------------------------------ department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 - plr-124780-02 date october do ---------------------ty ------------------- legend accountant attorney corporation fund management grantor_trust husband limited_partnership pfic taxpayer wife dear ------------------------------ ---------------------- ---------------------- -------------------- ------------------------------------- ------------------------------------------------ ------------------- ------------------------------------------- -------------------------------------------------------- -------------------------------------------------------- ------------------- the rulings contained in this letter are based upon information and this is in response to a letter dated date supplemented and corrected in connection with its private_letter_ruling request taxpayer has represented the plr-124780-02 by information submitted on date date date and date requesting consent under sec_1_1295-3 to make a retroactive qualified_electing_fund qef election to treat the stock owned by taxpayer in the passive_foreign_investment_company pfic listed below as stock in a qef effective as of the first taxable_year that taxpayer owned stock in the pfic representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts and representations following facts owned by grantor_trust and owned by corporation corporation is wholly-owned by husband and wife who are the grantors of grantor_trust husband serves as vice president of taxpayer taxpayer is part of husband’s and wife’s investment structure company pfic is not a controlled_foreign_corporation cfc within the meaning of sec_951 through of the internal_revenue_code regarding various tax matters such as the formation of the investment structure that includes taxpayer attorney specialized in tax law while representing husband and wife attorney was aware that husband and wife and taxpayer invested in foreign_corporations either directly or indirectly through investments in foreign limited_partnership funds however attorney failed to examine whether some such foreign_corporations were pfics and as a result attorney failed to advise taxpayer of the possibility of making or the consequences of failing to make a qef election with respect to pfic taxpayer is a limited_partnership organized in the united_states it is prior to his retirement in husband and wife were advised by attorney in taxpayer acquired stock of pfic a passive foreign investment all section references are to the internal_revenue_code_of_1986 or the corresponding treasury regulations thereunder in addition to attorney husband and wife relied on accountant since to taxpayer has submitted affidavits executed by attorney and accountant which plr-124780-02 prepare their federal_income_tax returns and the federal_income_tax returns for taxpayer including matters such as the tax consequences of making or failing to make qef elections although accountant was aware that taxpayer invested in pfic he was unaware that pfic was a pfic and as a result did not advise taxpayer of the possibility of making or the consequences of failing to make a qef election reflect the above statements concerning their failures to advise taxpayer of the possibility of making or the consequences of failing to make a qef election taxpayer first became aware that it might own stock in a pfic in date when limited_partnership part of husband’s and wife’s investment structure that includes taxpayer received notification from fund management that it was investigating whether the funds invested in through husband’s and wife’s investment structure included foreign_corporations that were pfics taxpayer investigated its own investments upon limited partnership’s receipt of confirmation from fund management in july of that limited_partnership did own stock in various pfics ruling requested make a retroactive qef election under sec_1_1295-3 to treat pfic as a qef effective as of the first taxable_year which it owned stock in pfic law and analysis taxpayer requests the consent of the commissioner of internal revenue to sec_1295 provides the general_rule that any pfic shall be treated as a qef with respect to the taxpayer provided an election by the taxpayer under sec_1295 applies to such company for the taxable_year and the company complies with requirements that the secretary may prescribe for purposes of determining the ordinary_earnings and net_capital_gain of such company and otherwise carrying out the purposes of subpart b treatment of qualified electing funds sec_1295 provides that a taxpayer may make a qef election with respect to a pfic for any taxable_year of the taxpayer sec_1_1295-1 provides that a foreign_corporation with respect to which a sec_1295 election is made will be treated as a qef for its taxable_year ending with or within the shareholder’s election_year and all subsequent taxable years of the foreign_corporation that are included wholly or partly in the shareholder’s holding_period or periods of stock of the foreign_corporation plr-124780-02 sec_1295 states that an election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return of the tax_imposed_by_chapter_1 for such taxable_year election due_date to the extent provided in regulations an election may be made later than the election due_date where the taxpayer fails to make a timely election because the taxpayer reasonably believed the company was not a pfic retroactive election sec_1_1295-3 provides that a shareholder may request the consent of the commissioner to make a retroactive qef election if the shareholder satisfies the following requirements the shareholder reasonably relied on a qualified_tax professional granting consent will not prejudice the interests of the united_states government the shareholder requests consent before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies all procedural requirements set forth in sec_1_1295-3 as provided in sec_1_1295-3 a shareholder is deemed to have reasonably relied on a qualified_tax professional only if the shareholder reasonably relied on a qualified_tax professional who failed to identify the foreign_corporation as a pfic or failed to advise the shareholder of the consequences of making or failing to make a qef election the section further states that a shareholder will not be considered to have reasonably relied on a qualified_tax professional if the shareholder knew or reasonably should have known that the foreign_corporation was a pfic and of the availability of a sec_1295 election or knew or reasonably should have known that the qualified_tax professional was not competent to render tax_advice with respect to ownership of shares of a foreign_corporation or did not have access to all relevant facts and circumstances consequences of taxpayer’s investments taxpayer also relied on accountant for its federal_income_tax return preparation including the consequences of making or failing to make available elections such as a qef election attorney and accountant were competent to render tax_advice with respect to stock ownership in a foreign_corporation but did not identify the foreign_corporation in which taxpayer invested directly as a pfic or inform taxpayer of the availability of a qef election taxpayer reasonably relied on a qualified_tax professional within the meaning of sec_1 f i and in the present case taxpayer relied upon attorney to advise it as to the tax plr-124780-02 the second requirement of sec_1_1295-3 states that the commissioner may grant consent to a taxpayer to make a retroactive election only if granting consent will not prejudice the interests of the united_states government sec_1_1295-3 provides that the interests of the united_states government are prejudiced if granting the request would result in the shareholder having a lower tax_liability taking into account applicable_interest charges in the aggregate for all years affected by the retroactive election other than by a de_minimis amount than the shareholder would have had if the shareholder had made the qef election by the election due_date taking into account the time_value_of_money for purposes of the computation if granting relief would prejudice the interests of the united_states government the commissioner may in his sole discretion grant consent to make a retroactive election provided the shareholder enters into a closing_agreement with the commissioner that requires the shareholder to pay an amount sufficient to eliminate any prejudice to the government as a consequence of the shareholder’s inability to file amended returns for the closed taxable years treas reg ' f ii in the present case it has been determined that granting relief will not prejudice the interests of the united_states government the third requirement to be met under sec_1_1295-3 is that the request must be made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder taxpayer represent that it made the request for a retroactive qef election before the issue was raised on audit the final requirement for a retroactive election under sec_1_1295-3 is that the procedural requirements set forth in sec_1_1295-3 must be met the procedural requirements set forth include filing a request for consent to make a retroactive election and appropriate user_fee with the office of the associate chief_counsel international treas reg ' f i additionally affidavits signed under penalties of perjury must be submitted by the shareholder and any qualified_tax professional upon whose advice the shareholder relied treas reg ' f ii and iii these affidavits must describe the events that led to the failure to make a qef election by the election due_date the discovery of such failure and the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional taxpayer has submitted affidavits meeting the requirements set forth in sec_1_1295-3 describing the failures of attorney and accountant to inform taxpayer of the need to make a qef election taxpayer has submitted the appropriate user_fee therefore taxpayer has met the procedural requirements of sec_1_1295-3 based on the information submitted and representations made taxpayer is plr-124780-02 granted consent to make a retroactive qef election under sec_1_1295-3 with respect to pfic effective for its taxable_year provided taxpayer complies with the rules under sec_1_1295-3 regarding time and manner for making the retroactive qef election the code provides that it may not be used or cited as precedent relevant letter is being sent to taxpayer in accordance with the power_of_attorney on file with this office a copy of this a copy of this letter must be attached to any income_tax return to which it is this ruling is directed only to the taxpayer s requesting it sec_6110 of sincerely valerie a mark lippe senior technical reviewer branch office of office of associate chief_counsel international cc
